GAROUTTE, J., concurring.
I concur in the judgment. This is a proceeding to review the action of the superior court of the county of Santa Clara, Lorigan, Judge, in appointing seven directors for the Union Savings Bank of San Jose, an insolvent institution. Conceding the action of which complaint is made involved the exercise of judicial functions, and that, therefore, the legal remedy invoked is the proper one, still the showing made demands a denial of the relief sought.
Upon a writ of review the record is placed before this court, and the presence or absence of power in the lower court to make the order sought to be reviewed must appear from the face of that record. In this proceeding it appears that the bank corporation had no directors. Such is the positive allegation of the supplemental bill. There is no denial of this allegation, and the fact stands admitted. Under such circumstances, the court not only had the power to appoint seven directors, but it was its duty to exercise that power and make the appointment.
Petitioner insists that he was a .director of the bank corporation at the time this order of appointment was made, and that he had no notice of the proceeding, although a party directly interested in the matter. It is a full and complete answer to this claim of petitioner when it is said that none of these facts appear from the record, and it is by the record that the case must he decided. If petitioner’s rights have been affected by the act • of the court in appointing these directors, he must seek some ■ other remedy by which to protect himself.